DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 18 recites the limitation "the at least one first sub-layer" in lines 5 and 4, respectively, of the claims.  There is insufficient antecedent basis for this limitation in the claim as the claim refers to “the first sub-layer”.  This rejection may be overcome by removing “at least one”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 2015/0292622).
Considering claim 1, Kennedy teaches a sliding element, in particular a piston ring, with a bonding layer, a DLC main layer, and a DLC covering layer (abstract).  The coating affords low friction and high wear resistance (Paragraph 8).  The sliding element is preferably cast iron or steel (i.e. a substrate) (Paragraph 22).  The DLC main layer has a sp2/sp3 ratio of about 1-3 (i.e. about 50-75% sp2 hybridization and 25-50% sp3 hybridization) and comprises about 98.5 at% carbon and 0.5 at% or less of hydrogen, oxygen, and/or nitrogen (Paragraph 10).
While not teaching a singular example of the instantly claimed component this would have been obvious to one of ordinary skill in the art in view of the teachings of Kennedy as this is considered a protective layering system of conventionally known DLC materials known to afford wear resistance, etc. and one would have had a reasonable expectation of success.  Further, the sp3, H, O, and N content disclosed by Kennedy overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 2-3, Kennedy teaches where the bonding layer contains Cr or Ti and has a thickness of 0.05-1.0 µm (Paragraph 22).  See MPEP 2144.05.
Considering claim 7, Kennedy teaches where the DLC layer has a hardness of approximately 1800-3500 HV0.02 and an elastic modulus of 150-320 GPa (Paragraph20).  See MPEP 2144.05.
Considering claim 8, Kennedy teaches where the component is a sliding element (Paragraph 9) (i.e. a bearing component).
Considering claim 9, Kennedy teaches where the coating is in anti-friction contact with the opposing engine component (Paragraph 30).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 2015/0292622) in view of Wang (US 6,331,332).
Considering claim 10, the teachings of Kennedy as applied to claim 1 are outlined above.  However, Kennedy does not teach the claimed method.
In a related field of endeavor, Wang teaches DLC coating formed by cathodic arc evaporation (abstract) which is a physical vapor deposition process (Column 1 lines 7-14).  Wang teaches where cathodic arc evaporation allows for DLC films doped with materials to achieve different mechanical properties (Column 2 lines 40-52) and where the dopant may be nitrogen atoms introduced in the vacuum chamber (Column 2 lines 58-62).  The use of nitrogen allows for modification of the sp3 bonding and can improve hardness (Column 4 lines 18-28).
As both Kennedy and Wang teach DLC coatings containing nitrogen they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kennedy with the method disclosed by Wang as allows for modification of the sp3 bonding and can improve hardness and one would have had a reasonable expectation of success.

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hosenfeldt et al. (WO 2009/062877 – machine translation) in view of Miyake et al. (US 7,273,655) and Kennedy et al. (US 2015/0292622).
Considering claim 1, Hosenfeldt teaches wear resistant coatings (abstract) used in wear parts, like rolling bearing and valve drive components (Paragraph 4).  The coating is formed on a substrate (Paragraph 53) and comprises a functional layer of amorphous carbon containing hydrogen where the functional layer comprises a plurality of layers and one is doped with a nonmetal and another layer is doped with a metal (Paragraph 26).  The sp3 hybridized carbon content is advantageously greater than 50% (Paragraph 38)  The hydrogen content is below 20%(Paragraph 37) where the percentages are atomic percentages (Paragraph 20).  The doping nonmetals include oxygen, etc. (Paragraph 39).  However, Hosenfeldt does not teach the content of oxygen or the further dopant as claimed.
In a related field of endeavor, Miyake teaches slidably moveable members of a valve mechanism coated with a hard carbon-based film (abstract).  The film comprises at least one of nitrogen and oxygen from 0.5-30 at.% (Column 2 lines 44-50) and not more than 10 at.% hydrogen (Column 2 lines 58-63).  The content of oxygen and/or nitrogen is taught to afford low friction characteristics while maintaining wear resistance (Column 4 lines 1-24).
As both Hosenfeldt and Miyake teach carbon coatings for sliding members they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hosenfeldt with the oxygen and nitrogen content taught by Miyake as this is known to afford low friction characteristics while maintaining wear resistance and one would have had a reasonable expectation of success.  Further, the sp3, H, O, and N content disclosed by modified Hosenfeldt overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 2 and 4, Hosenfeldt teaches where a support layer containing one or more of Cr, Ti, nitrogen, etc. may be included between the substrate and functional layer (Paragraph 52) and where a further adhesion promoting layer of a metal and nonmetal of Cr, Ti, N, etc. may be included between the support layer and functional layer (Paragraph 75).  
Considering claims 3 and 5, neither Hosenfeldt nor Miyake teach the thickness of the claimed adhesive and intermediate layers.
In a related field of endeavor, Kennedy teaches a sliding element with a bonding layer, a DLC main layer, and a DLC covering layer (abstract).  The coating affords low friction and high wear resistance (Paragraph 8).  The sliding element is preferably cast iron or steel (i.e. a substrate) (Paragraph 22).  The DLC main layer has a sp2/sp3 ratio of about 1-3 (i.e. about 50-75% sp2 hybridization and 25-50% sp3 hybridization) and comprises about 98.5 at% carbon and 0.5 at% or less of hydrogen, oxygen, and/or nitrogen (Paragraph 10).  Kennedy also teaches where the bonding layer between the substrate and DLC layer contains Cr or Ti and has a thickness of 0.05-1.0 µm to ensure optimal bonding to the DLC layers (Paragraph 22).  
As Hosenfeldt, Miyake, and Kennedy teach DLC layers they are considered analogous. It would have been obvious to one of ordinary skill in the art to further modify the teachings of Hosenfeldt and Miyake with the bonding layer thickness taught by Kennedy as this is known to ensure optimal bonding with the further DLC layers and one would have had a reasonable expectation of success.  Further, the thickness taught by Kennedy overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 6, Hosenfeldt teaches where the doped amorphous carbon layer alternates with undoped amorphous carbon layers (Paragraph 36).
Considering claim 7, modified Hosenfeldt does not teach the claimed hardness.  However, modified Hosenfeldt teaches a carbon layer substantially identical to materials claimed and disclosed by applicant and therefore one would reasonably expect the carbon coating of modified Hosenfeldt to possess the claimed hardness as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 8, Hosenfeldt teaches where the substrate may be a rolling bearing (Paragraph 60), pump tappet, etc. (Paragraph 71).
Considering claim 9, Hosenfeldt teaches where the coating is in rolling contact and sliding contact with the opposing part (Paragraphs 70 and 72-73).
Considering claim 11, in addition to the disclosure as outlined in claim 1 above, Hosenfeldt teaches where the coating may be used in a valve drive of internal combustion engines (Paragraphs 11 and 61) (e.g. a valve train).
Considering claims 12 and 14, the disclosure of claims 2, 4 and 11 above meets the claimed limitations.
Considering claims 13 and 15, the disclosure of claims 3, 5 and 11 above meets the claimed limitations.  
Considering claim 16, the disclosure of claims 6 and 11 above meets the claimed limitations. 
Considering claim 17, the disclosure of claims 7 and 11 above meets the claimed limitations.
Considering claim 18, Miyake teaches where the coating may be formed by sputtering (Column 3 lines 15-23) and the nitrogen is incorporated from a gas (Column 7 lines 3-16) and this is considered to render obvious the use of high-power impulse magnetron sputtering as this falls within the general disclosure of sputtering to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments, see remarks, filed 21 September 2022, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 102(a)(1) and 25 USC 103 in view of Araujo (US 2017/0121810) and Dekempeneer have been fully considered and are persuasive.  Primary reference of Araujo does not adequately teach the claimed features.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kennedy, Hosenfeldt, and Miyake as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784